Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-15, 17, 23 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. -- the first engagement surface (53) is arranged to be moved relative to the first braking surface (62) by the first engaging member (52) to adjust the frictional engagement, wherein the first engaging member is positioned between the first engagement surface (53) is arranged to be moved relative to the first braking surface (62) to adjust the frictional engagement, wherein the first engaging surface is positioned between the braking member and the spoolable member --, as set forth in claim 23. The examiner notes that in the disclosure the first engaging member (52) is fixed and it is the second braking member (50) that is movable.  The examiner brings attention that it is the “engaging member (52) is positioned between the braking member (60) and the spoolable member”, as set forth in claim 1 and 23, wherein the engagement member that is positioned between the braking member (60) and the spoolable member is not movable towards and away from the braking member.
Also the specification as originally filed fails to provide antecedent basis for -- the first engagement member (52) is arranged to move the first engagement surface relatively towards the first braking surface, away from the spoolable member, as set forth in claim 2.
     The specification fails to provide an adequate description of the pin wherein a head of the pin is rotated through 180 degrees whilst in a pushed in position in order to enable the pin to be retracted to an open position”, as set forth in claim 13, and “the locking member to lock the attachment means in a closed configuration”, as set forth in claim 14, to enable a proper search and application of the prior art. engaging member is positioned within the hub, thus, it is unclear if the engagement member is part of the hub how is it within itself.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The phrase “the fixed frictional engagement”, as set forth in claim 7, lacks antecedent basis. 
      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 17 and 23-28, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo (5,682,962).
Lo shows;
1.   A portable fall protection device comprising:
      an attachment mechanism configured to (note bottom of Fig.5) attach the portable fall protection device to a harness (50, 51);
   a braking member (at 30); 
   a rotatable hub (at 20, 26, 25, 32, 33) (having a first engaging member (25); and
    a spoolable member (4) wound around the hub, wherein the first engaging member (25) comprises a first engagement surface (surface engaging braking surface of brake 30) which is frictionally engaged with a first braking surface (inner side) of the braking member (30) and wherein rotation of the hub is restrained by the friction between the first engagement surface and the first braking surface and, prior to use, the first engagement surface is arranged to be moved relative to the first braking surface by the first engaging member (25) to adjust the 
2.    A portable fall protection device according to claim 1 in which the first engagement member (52) is arranged to move the first engagement surface relatively towards the first braking surface, away from the spoolable member wound around the hub to increase the frictional engagement therebetween and the first engagement member is arranged to move the first engagement surface relatively away from the braking surface to decrease the frictional engagement therebetween.
3.   A portable fall protection device according to claim 1 wherein the first braking surface is provides on a first side of the braking member (30) and a second braking surface (the outer opposite side of 30) is provided on a second side of the braking member (30).
4.    A portable fall protection device according to claim 1 in which the first braking surface is a static braking surface.
5.    A portable fall protection device according to claim 1 in which the hub comprises a central shaft (26) and a second engagement member (32) and, in which, the central shaft, the first engagement member and the second engagement member are retained together in order to rotate as a single hub component.

17.   A portable fall protection device according to claim 1, in which the portable fall protection device comprises a portable fall restraint device and/or a portable fall arrest device.
23.   A portable fall protection device comprising:
      an attachment mechanism configured to attach (note Fig.5) the portable fall protection device to a harness (50, 51);
     a braking member (30); and
      a rotatable hub (20, 26) having a first engagement member (25) having a first engagement surface; wherein the hub comprises a central shaft portion (26) including a first end and a second end, the first end configured to receive a spoolable member (4) windable thereabout and a braking region (at 25, 30, 32) proximate the second end in which the braking member (30) is positioned and the first engagement surface (outer surface of 25) is fictionally engaged with a first braking surface (inner side) of the braking member (30), and wherein rotation of the hub is restrained by the friction between the first engagement surface and the braking surface and, prior to use, the first engagement surface is arranged to be 
25.  A portable fall protection device according to claim 23 in which the braking member (30) provides the first braking surface on a first side of the braking member and a second braking surface on a second side of the braking member.
26.  A portable fall protection device according to claim 23 in which the first braking surface is a static braking surface.
27.   A portable fall protection device according to claim 23 in which the portable fall protection device comprises a portable fall restraint device and/or a portable fall arrest device.
28.   A portable fall protection device according to claim 23 in which the hub further includes a second engagement surface being part of a second engagement member (at 32) and, in which, the central shaft, the first engagement member and the second engagement member are retained together in order to rotate as a single hub component.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10  and 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro (WO 2006/021600) in view of Lo (5,682,962) and Hetrich (2011/0278095).
   Navarro shows;
  1.  A portable fall protection device comprising:
      an attachment mechanism configured (4) to attach the portable fall protection device to a harness;
      a braking member (2, adjacent to12);
       a hub (at 8, 7, 12) having a first engaging member (9); and
      a spoolable member (10) wound around the hub, 
    wherein the first engaging member (9) comprises a first engagement surface (outer surface of 9) which is frictionally engaged with a first braking surface (inner side) of the braking member (2, adj. to 9).
       It is unclear from Navarro if the hub (8) with the central shaft (7) and the second engagement member (12) rotate as a single Hub component when the engagement member is threaded on the central shaft to engage the braking member.
       Lo teaches it is known in the art to have the spool (20) and the central shaft 26) retained together as a single hub component. 

             All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have retained together the central shaft (7) and the spool (8) of Navarro, as taught by Lo, in order to rotate as a single hub component, and to have added a locking device to the actuating nut (12) and hub shaft (7) Navarro, as taught by Hetrich, since it would have provided the predictable results of locking the position of the actuating member in a predetermined set position.
 1.  A portable fall protection device comprising:
      an attachment mechanism configured (4) to attach the portable fall protection device to a harness;
      a braking member (2, adjacent to12);
       a hub (at 8, 7, 9, 12) having a first engaging member (9); and

    wherein the first engaging member (9) comprises a first engagement surface (outer surface of 9) which is frictionally engaged with a first braking surface (inner side) of the braking member (2).
     wherein rotation of the hub is restrained by the friction between the first engagement surface and the first braking surface and, prior to use, the first engagement surface is arranged to be moved relative to the first braking surface by the first engaging member to adjust the frictional engagement, wherein the first engaging member (9) is positioned between the braking member (2) and the spoolable member (10).
2.    A portable fall protection device according to claim 1 in which the first engagement member (9) is arranged to move the first engagement surface relatively towards the first braking surface, away from the spoolable member wound around the hub to increase the frictional engagement therebetween and the first engagement member is arranged to move the first engagement surface relatively away from the braking surface to decrease the frictional engagement therebetween.
3.   A portable fall protection device according to claim 1 wherein first braking surface (the inner side of 2) is provided on a first side of the braking member and 
4.    A portable fall protection device according to claim 1 in which the first braking surface comprises a static braking surface.
5.    A portable fall protection device according to claim 1 in which the hub comprises a central shaft (7), and a second engagement member (12) and, in which, the central shaft, the first engagement member and the second engagement member are retained together in order to rotate as a single hub component.
6.   A portable fall protection device according to claim 5 in which the hub includes a second engagement surface (inner surface of 12), the braking member (2) is positioned between the first engagement surface (9) and the second engagement surface.
7.   A portable fall protection device according to claim 1 further comprising a locking element (196, of Hetrich) capable of setting and retaining the fixed frictional engagement.
17.   A portable fall protection device according to claim 1, in which the portable fall protection device comprises a portable fall restraint device and/or a portable fall arrest device.

      It would have been an obvious matter of design choice at the time the invention was made to make the weight of either Lo or Navarro to be less than 1 kilogram, since such a modification would have involved a mere change in the size/weight of the device.  A change in size/weight is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). 
      Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro (WO 2006/021600) in view of Lo (5,682,962) and Hetrich (2011/0278095), as applied to claim 1 above, and further in view of Fukui (JP 3287583).
       Fukui (fig. Fig. 2 or12) shows a harness attachment means (at 8, 9; or14, 32) comprise a harness attachment member (at 9; 32) and, in which, the harness attachment member directly attaches the portable fall protection device to a D-ring of the harness.
       All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or .
     Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro (WO 2006/021600) in view of  Lo (5,682,962), Hetrich (2011/0278095), and Fukui (JP 3287583), as applied to claim 11 above and further in view of Campbell (2013/0047410).
      Campbell shows the attachment mechanism (at 16) comprises a movable member and bias means (62) wherein the bias means is arranged to bias the movable member to a closed position, as set forth in claim 12, and in which the movable member comprises a pin which is retained in openings defined on a housing and wherein a head of the pin is rotated through 180 degrees whilst in a pushed in position in order to enable the pin to be retracted to an open position, as set forth in claim 13, and a locking member (36) to lock the attachment mechanism in a closed configuration, as set forth in claim 14.

         Furthermore, the examiner TAKES OFFICIAL NOTICE that the claimed lockable movable member is conventional, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a movable member with a spring and a locking member, as is conventional, in lieu of the movable member (at 32), as taught by Fukui, to facilitate the removal from and locking the movable member in the closed position.
         Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro (WO 2006/021600) in view of  Lo (5,682,962) and Hetrich , as applied to claim 1 above, and further in view of Harris (2015/0217150).
         Harris shows a portable fall protection device in which the portable fall protection device comprises a housing (29) and wherein the housing comprises a resilient jacket (29B) (note paragraph (0103)).
     All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the housing of Navarro with a resilient jacket, as taught by Harris, to protect the inner members of his descender.
        Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (5,682,962), as applied to claim 1 above, and further in view of Harris (2015/0217150).
         Harris shows a portable fall protection device in which the portable fall protection device comprises a housing (29) and wherein the housing comprises a resilient jacket (29B) (note paragraph (0103)).
.
Claims 23-28, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro (WO 2006/021600) in view of Lo (5,682,962) and Hetrich (2011/0278095).
Navarro as modified in view of Lo (5,682,962) and Hetrich (2011/0278095), as applied above, shows;
23.   A portable fall protection device comprising:
      an attachment mechanism (4) configured to attach the portable fall protection device to a harness;
     a braking member (2); and

25.  A portable fall protection device according to claim 23 in which the braking member provides the first braking surface on a first side (side facing 9) of the braking member and a second braking surface on a second side (side facing 12) of the braking member.
26.  A portable fall protection device according to claim 23 in which the first braking surface is a static braking surface.

28.   A portable fall protection device according to claim 23 in which the hub further includes a second engagement surface being part of a second engagement member (12) and, in which, the central shaft, the first engagement member and the second engagement member are retained together in order to rotate as a single hub component.
Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive. With respect to applicant’s arguments that it is “the first engagement member 50 is moved towards the braking member 60 (and the second engagement member 52) the resistance to rotation for the hub 16 will be increased as the first engagement face 51 is urged towards an opposing first braking surface 61 (and the second braking surface 62 is urged towards the opposing second engagement surface 53).” 
The examiner notes; the engagement member (50) is not “positioned between the braking member (60) and the spoolable member”, as set forth in claims 1 and 23.
     Applicant argues;


      The examiner notes;
  The examiner once again brings attention to the rejection under 35 USC 112 above, and the rejections in view of LO as best understood.

With respect to independent claim 23, claim 23 similarly recites, inter alia, “prior to use, the first engagement surface is arranged to be moved relative to the braking surface to adjust the frictional engagement.” As discussed above with 
      The examiner again notes;
  The examiner once again brings attention to the rejection under 35 USC 112 above, and the rejections in view of LO as best understood.
        Applicant argues;
     The Office Action additionally rejected claims 1-7, 10, and 17 under 35 U.S.C. §103 as being unpatentable over Navarro et al. (WO 2006/021600, hereinafter “Navarro”) in view of Lo and Hetrich et al. (US 2011/0278095, hereinafter “Hetrich”). Applicant respectfully traverses this rejection.
     With respect to claim 1, the Office Action asserts that Navarro teaches a device configured such that, prior to use, a first engagement surface (of “first engaging member” 9) is arranged to be moved relative to the first braking surface (of brake 2) to adjust frictional engagement. Applicant disagrees. A computer translation of Navarro, submitted in the IDS filed October 11, 2019, indicates that the sides (9) of the coil do not change position but that it is the fins (2) that move in response to movement of handle (12). As indicated in a computer translation of Navarro “ when the handle/knob (12) is loosened, it allows the fins (2) of the outer support /holder (1) to open very slightly due to its small flexibility, which 
      The examiner notes;
  The examiner once again brings attention to the rejection under 35 USC 112 above, and the rejections in view of Navaro as best understood.
    Applicant argues;
      The Office Action rejected claims 23-28 under 35 U.S.C. §103 as being unpatentable over Navarro in view of Lo and Hetrich. Independent claim 23 recites, inter alia, prior to use, the first engagement surface is arranged to be moved relative to the braking surface to adjust the frictional engagement. As indicated above with respect to claim 1, there is nothing of record to indicate that the position of “first engagement surface” (of 9) of Navarro is movable. For at least this reason, a prima facie case of obviousness has not been made. Applicant respectfully submits that claims 23 and claims depending therefrom are distinguishable from the cited references for at least this reason.
    The examiner once again notes;
  The examiner once again brings attention to the rejection under 35 USC 112 above, and the rejections in view of Navaro as best understood.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634